UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROLEX WATCH U.S.A., INC.,
                                     CASE NO.         l:19-cv-07514-JSR     .
               Plaintiff,
     V.
                                       ~                            ORDER

APR57.COM, INC. d/b/a APR57 and             rr===========::::i
                                                CSfJC Sl'i.'-. y
LEE ROSENBLOOM,

               Defendants.
                                            f~<:to:r
                                                D< .l( ·r f~iENT

                                                  1                ALLY FfLED


                                                  - - : --==:..c_..: ~-:f==.:::::::::=:J
JED S. RAKOFF, U.S.D.J.

     Plaintiff Rolex Watch U.S.A., Inc.'s request to compel

discovery is granted.   Defendants APR57.COM, Inc. d/b/a APR57

and Lee Rosenbloom (collectively, "Defendants") shall serve on

Plaintiff's counsel all documents responsive to Plaintiff Rolex

Watch U.S.A., Inc.'s First Request for the Production of

Document and Things, dated November 15, 2019, no later than 5:00

p.m. on February 3, 2020.    Defendants are further ordered to

appear, in person, at Plaintiff's counsel's office for their

depositions on February 6, 2020 beginning at 10:00 a.m. and to

continue until completed.                                   '


      SO ORDERED.




Dated:     New York, New York
